                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                              SOUTHWESTERN DIVISION
 OUTDOOR LEISURE PRODUCTS,                            )
 INC, et al.,                                         )
                   Plaintiffs,                        )
              v.                                      )
                                                      )       Case No. 3:17-05029-CV-RK
 DANSONS, INC., et al.,                               )
                                   Defendants.        )
                                                 ORDER
        This is an action involving a trade secrets claim. Before the Court is the Motion for Rule
to Show Cause filed by Defendants Dansons, Inc., Paul Simon, and Michael Giebel. (Doc. 103.)
Defendants seek an order to show cause why Plaintiffs Outdoor Leisure Products, Inc. and
Masterbuilt Manufacturing, LLC and their counsel (1) should not be held in contempt for failure
to comply with the Court’s April 7, 2018 Order, and (2) should not be required to pay Defendants’
attorneys’ fees and costs incurred in presenting this motion. (Doc. 103.) Briefing is complete.
(Docs. 107, 108, 111.) No hearing is required. For the reasons below, the motion is DENIED.
         “A party may be held in civil contempt for failure to comply with a court order if ‘(1) the
order the contemnor failed to comply with is clear and unambiguous, (2) the proof of
noncompliance is clear and convincing, and (3) the contemnor has not diligently attempted to
comply in a reasonable manner.’” Schoenfeld v. Kleiber, No. 07-4020-CV-C-NKL, 2007 WL
3256234, at *2 (W.D. Mo. Nov. 2, 2007).1
        At the crux of Defendants’ motion is their assertion that Plaintiffs’ trade secret disclosure
(Doc. 103-1) violates the Court’s August 7, 2018 Order (Doc. 99), in which the Court directed
Plaintiffs to describe their trade secrets with reasonable particularity. “‛Reasonable particularity’
is a fact specific inquiry that requires, at minimum, a trade secret plaintiff [to] disclose sufficient
information to: (1) put a defendant on notice of the nature of the plaintiff’s claims and (2) allow
the defendant to discern the relevancy of any requested discovery to its trade secrets.”
Structural Pres. Sys., LLC v. Andrews, No. CV MJG-12-1850, 2014 WL 12738910, at *2 (D. Md.
Mar. 26, 2014).


        1
          While the Court recognizes it has authority to find a party in contempt, which is not limited to the
authority cited here, Defendants do not present any authority in support of their motion.
       Plaintiffs have identified and described thirteen discrete categories of information that they
claim are misappropriated trade secrets. In addition, unlike their prior disclosure, Plaintiffs
maintain that this disclosure “capture[s] the universe of misappropriated trade secrets” (Doc. 107
at 11) and is not open-ended. (Cf. Doc. 89-1, n. 1) (Previously, Plaintiffs asserted that their trade
secrets disclosure was “preliminary . . . [and] may change pending receipt of additional
discovery[.]”). To the extent Defendants challenge the merits of the trade secrets claim, their
arguments are premature in that the viability or ultimate success of the claim is not before the
Court at this time. The issue here is whether the disclosure gives Defendant notice of the nature
of Plaintiffs’ trade secrets claim and allows them to discern the relevancy of any requested
discovery. The Court finds that it does. Consequently, Defendants have not carried their burden
to entitle them to a contempt finding or show cause order.
       Because the disclosure complies with the Court’s August 7, 2018 Order (Doc. 99), the
Motion for Rule to Show Cause filed by Defendants Dansons, Inc., Paul Simon, and Michael
Giebel is DENIED. (Doc. 103.)
       IT IS SO ORDERED.
                                                      s/ Roseann A. Ketchmark
                                                      ROSEANN A. KETCHMARK, JUDGE
                                                      UNITED STATES DISTRICT COURT

DATED: January 31, 2019




                                                 2
